DETAILED ACTION

In response to the RCE filed 12/16/2021.  Claims 1, 5, and 9-20 are pending.  Claims 1 and 5 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (WO 2015/057444).
Schmidt discloses a solvent-based polyurethane adhesive composition for reducing oxygen permeability in packaging.  Concerning claim 15, Schmidt discloses the polyurethane adhesive is formed from an isocyanate component that is a single species of a polyisocyanate (p. 3, lines 11-28) and an isocyanate-reactive component that is a hydroxyl-terminated pp. 3-5).  The adhesive is applied to a polyethylene film, wherein the film is used in packaging (pp. 9-10). As such, disclosure of a polyethylene layer would meet the limitations because the single layer is polyethylene and therefore “all-polyethylene”.  Examiner notes that “all-polyethylene” based on the specification excludes the adhesive and as such, meets limitations as claimed.  Regarding claim 16, the hydroxyl-terminated polyester is formed from a C3-C6 diol and a dicarboxylic acid that is the same as that claimed (pp. 3-4, starting at lines 29 on p. 3).  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodward et al. (US 3726825).
Woodward discloses a polyurethane coating composition for plastic and paper substrates.  Concerning claim 1, Woodward discloses the coating composition is heat sealable and is applied to packaging materials such as polyethylene, wherein the polyurethane coating composition is solvent-based has a MVTR of less than 15 g/m2/24 hrs (or 15 cc/m2/24 hrs) (cols. 3-12).  As such, disclosure of a polyethylene layer would meet the limitations because the single layer is polyethylene and therefore “all-polyethylene”.  Examiner further notes that “all-polyethylene” based on the specification excludes the adhesive and as such, meets limitations as claimed.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dixon et al. (US 4142021.
Dixon discloses an oxygen barrier laminate and adhesives thereof.  Concerning claim 1, Dixon discloses the laminate comprises two polyethylene layers with a solvent-based adhesive disposed therebetween, resulting in a laminate that has an OTR of 0.1 to 0.15 cc/mil/100 in2/24 hrs or 1.55 to 2.325 cc/mil/m2/24 hrs, which would meet the limitations as claimed (Example 1; cols. 2-4).  This laminate can be used in packaging (col. 1, lines 7-8).  Examiner notes that “all-polyethylene” based on the specification excludes the adhesive and as such, meets limitations as claimed.

Allowable Subject Matter
Claims 5, 9-14 and 17-20 are allowed.  The prior art is silent the claimed structure as set forth in the above claims.

Response to Arguments
Applicant’s arguments, see pp. 7-10, filed 12/16/2021, with respect to the 35 USC 102(a)(1) and 103 rejections under Defoer and in view of Schmidt as evidenced by UL Prospector HDPE sheet have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.  However, it is noted that Schmidt is still applicable as a primary reference in rejecting claims 1 and 15-16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783